  Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 1 of 21 PageID #: 665



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORI(



MICHAEL RAKEMAN, BRIAN SCHIELE,
LUIS DELGADO, ROBERT TOLLIN,
WILLIAM McCUTCHAN, JOHN NELSON
FENRICH and KEVIN BLANEY,                               16 �cv� oo453
                                                        (ENV)(GRB)
                            Plaintiffs,
      ��against-


MLD MORTGAGE INC. and LAWRENCE DEAR


                            Defendants.




        MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS' MOTION FOR
                      SUMMARY JUDGMENT PURUSANT TO RULE 56
                                SERVED ON DECEMBER 6, 2019




   RAYMOND NARDO, P.C.
   Counsel for Defendants
   129 Third Street
   Mineola, NY 11501
   (516)248�2121
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 2 of 21 PageID #: 666



                                                                     TABLE OF CONTENTS

 TABLE OF CASES                . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      .ii

 PRELIMINARY STATEMENT                                       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     . . .   1

  STATEMENT OF FACTS                            . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     2

 ARGUMENT        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     . . . . .   3

         POINT I.
              SINCE THE MATERIAL FACTS ARE NOT IN DISPUTE, DEFENDANTS
              ARE ENTITLED TO "SUMMARY JUDGMENT"                                                                                                . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    3

         POINT II.
              PLAINTIFFS ARE EXEMPT FROM THE FLSA AS OUTSIDE
              SALESPERSONS, AS THEY AGREED                                                                             . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    ..4

         POINT III.
              PLAINTIFFS WERE EXEMPT AS HIGHLY COMPENSATED EMPLOYEES
              AND/OR EXECUTIVE EMPLOYEES AFTER THEY RECEIVED SALARIES
              ..................................................................................................9

         POINT IV.
              PLAINTIFFS WERE PAID COMMISSIONS DUE FOR ALL SALES                                                                                                                                . . . . . . . . . .   13

         POINTY.
              DEFENDANT LAWRENCE DEAR IS NOT AN EMPLOYER UNDER
              THE FLSA OR NYLL ...................................................................14

 CONCLUSION .............................................................................................17

 CERTIFICATE OF SERVICE ...........................................................................18
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 3 of 21 PageID #: 667



                                                            TABLE OF CASES

 Brown    v.    Eli Lilly & Co.,      654 F. 3d 347 (2d Cir. 2011)                  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   .3

 Hartman        v.   Prospect Mortgage, LLC,          11 F. Supp3d 597 (E D Va 2014) . . . . . . . . . . .. . . . . . . . .. . . .. . . .. . . . . . . ... 6
                                                                                             .     .        .




 Carter   v.    Dutchess Community College,               735 F.2d 8 (2d. Cir. 1984)............................... ......... .. 14

 Irizarry v. Catsimatidis, 722 F.3d 99 (2d Cir. 2013) ........ .... .. ........ .......................... . .. .. . .... 14

 Hart v. Rick's Cabaret Int'l, Inc., 967 F. Supp. 2d 901 (S.D.N.Y. 2013) . ...... . . ................ ..15                                 .                                                     .




 Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132 (2d Cir. 1999).........................................14

 Kim v. Kum Gang, Inc., 2015 WL 2222438 (S.D.N.Y. 2015) .............................................15

 Lopez v. Acme American Environmental Co., Inc., 2012 WL 6062501 (S.D.N.Y. 2012) ..............15

 McCarthy v. Dun               &   Bradstreet Corp., 482 F.3d 184 (2d Cir. 2007) ................................. 3

 Morano        v.   Intercontinental Capital Group, Inc.,             2012 WL 2952893 (S.D.N.Y. 2012) ... ..... .. ............11

 Sai Qin Chen          v.   East Market Restaurant, Inc.,          2015 WL 5730014 (S.D.N.Y. 2015) . ... . ......... . .... . . . ...14

 Salinas v. Starjem Restaurant Corp., 123 F. Supp. 3d 442 (S.D.N.Y. 2015)..................... .... 15, 16

 Sexton v. American GolfCorp., 2015 WL 5884825 (E.D.N.Y. 2015)...... ................... ... . ......... 16

 Taylor   v.    Waddell & Reed, Inc.,        2012 WL 10669 (S D.Cal 2012).. . . ... . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . 6
                                                                           .                .




 Torrenegra v. Grameen America, Inc., 2017 WL 1401291 (E.D.N.Y. 2017) ..............................5

 Vasto   v.   Credico (USA) LLC,          15-CV-09298 (PAE) (S.D.N.Y. Oct. 27, 2017) . . . . . . . . . . . . . . . . . . .... . . . . ... . ... 7




                                                                               ii
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 4 of 21 PageID #: 668




                                 PRELIMINARY STATEMENT

        Passed during- the throes of the Great Depression, the Fair Labor Standards Act

 ("FLSA"), intended, inter alia, to provide full employment for American workers by mandating

 overtime for hours worked in excess of 40 hours per week, thus incentivizing employers to hire

 additional employees at a cheaper rate of pay. The FLSA provides causes of actions against

 employers who do not pay required minimum wages or overtime. It was not intended, nor

 should it be interpreted, to give millionaires a claim for overtime pay. As Outside Mortgage

 Loan Originators ("OMLO' s"), Plaintiffs were exempt from the overtime requirements of the

 FLSA as outside salespersons, to which they agreed in written Employment Agreements. Now

 Plaintiffs claim otherwise, which would warrant result entirely inconsistent with the FLSA. For

 instance, Plaintiffs Rakeman and Schiele were paid commissions of approximately $1,049,955 in

 2014. In their amended complaints, they claim that they worked 106 hours per week. Thus,

 their weekly rate would amount to $20,191, and their hourly rate, for 106 hours per week, would

 amount to $190. Their unpaid overtime rate (at half time) would amount to $95. For 66 hours

 of overtime, they would each be owed $6,286 per week, or $326,873 per year, without liquidated

 damages, solely for 2014. Plaintiffs' aggrandizing claims pervert the FLSA.

        After they subsequently received salaries, Plaintiffs were exempt as highly compensated

 employees and/or executive employees. Moreover, Plaintiffs have not shown any entitlement to

 further commissions, and Defendant Lawrence Dear, who was not even deposed, is not an

 "employer" under the FLSA or New York Labor Law ("NYLL").

        Consequently, Plaintiffs' claims must be dismissed as a matter of law, pursuant to Rule

 56.




                                                 1
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 5 of 21 PageID #: 669



                                    STATEMENT OF FACTS

        The facts are fully set forth in the Defendants' Rule 56.1 Statement, submitted

 simultaneously with this brief, and are deemed to be fully incorporated herein.




                                                 2
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 6 of 21 PageID #: 670



                                           ARGUMENT

                                             POINT I.

                SINCE THE MATERIAL FACTS ARE NOT IN DISPUTE,
                DEFENDANTS ARE ENTITLED TO "SUMMARY
                JUDGMENT"

        Summary judgment is warranted where, as here, "there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). A

 fact is material "when it might affect the outcome of the suit under governing law," and an issue

 of fact is genuine, "if the evidence is such that a reasonable jury could return a verdict for the

 nonmoving party." McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,202 (2d Cir. 2007). While

 the moving party bears the initial burden of demonstrating the absence of a genuine issue of

 material fact, when such burden is met, the non-moving party "must do more than simply show

 that there is some metaphysical doubt as to the material facts . . . and may not rely on conclusory

 allegations or unsubstantiated speculation." Brown v. Eli Lilly   &   Co., 654 F.3d 347, 358 (2d Cir.

 2011) (internal quotations and citations omitted). In the present matter, no reasonable factfinder

 can dispute that the Plaintiffs, including some who earned 7 figures annually, are exempt under

 the FLSA, as they agreed at the inception of their employment, and they are not owed any more

 comm1sswns.




                                                 3
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 7 of 21 PageID #: 671



                                                POINT II.

                 PLAINTIFFS ARE EXEMPT FROM THE FLSA AS OUTSIDE
                 SALESPERSONS, AS THEY AGREED

         Plaintiffs each executed an Employment Agreement (Exhibit F to Nardo Declaration,

  Employment Agreements). Each employee had a right to consult with an attorney before signing
                                            /




 the agreement (Exhibit F to Nardo Declaration,� 2). The employees are all white collar

  employees who deem themselves to be sophisticated (Defendants' Rule 56.1 Statement,� 5). As

  set forth in the Employment Agreements,Plaintiffs agreed that:

                 The employee shall be employed in the capacity as an Outside
                 Sales Employee as defined pursuant to the N.J.A.C. 12:56-7.2 of
                 the Wage and Hour Regulations, incorporating by reference the
                 provisions of 29 C.F.R. Part 541, except for those references that
                 apply solely to those individuals employed by government
                 employers.

 (Exhibit F to Nardo Declaration, Employment Agreements).                 Further, the Employment

 Agreements state that, "Employee is considered an outside Loan Officer and is not required to be

 in the office," and each employee received a higher compensation for self-generated leads than for

 company provided leads (Exhibit F to Nardo Declaration, Employment Agreements, Exhibit A).

  Consequently,it is clear that Plaintiffs intended to be,agreed to be,and were,outside salespersons.

 As such,pursuant to 29 U.S.C. § 213(a)(1), Plaintiffs were exempt from the overtime requirements

 of the FLSA and NYLL.

         The Agreement set forth Plaintiffs duties as an OMLO as follows:

                Employee will be responsible for satisfactorily originating loans
                including: (a) taking information from the applicant and completing
                the application in a timely manner; (b) educating the prospective
                applicant in the financing process and advising the applicant about
                the different types of loan products available; (c) collecting financial
                information (bank statements, tax returns) and other related
                documents that are part of the application process; (d) maintaining
                regular contact with the applicant between application and closing



                                                   4
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 8 of 21 PageID #: 672



                   to inform them of the status of their application, to respond to any
                   questions posed, and to gather any additional information as needed;
                   (e) assisting, when necessary, in collecting all fees applicable to the
                   application and the closing process; and (f) performing such other
                   duties and/or operational related functions necessary to the
                   origination of mortgage loans as the Employer may assign.

  (Exhibit F to Nardo Declaration, Employment Agreements). Plaintiffs agreed that this was an

  accurate description of their duties (Defendants' Rule 56.1 Statement,� 8). Plaintiffs, as OMLO's,

  had to discern the objectives of the prospective client and educate the prospective client about the

  available products, including, the various types of mortgages - FHA, VA, conventional - and

  durations from 10 to 30 years, along with other options, such as paying for discount points

  (Defendants' Rule 56.1 Statement�� 34-42).

            As set forth in 29 C.F.R. § 541.500(a), an outside salesperson is someone whose primary

 duty is:

            (i)    making sales within the meaning of section 3(k) of the Act, or

            (ii)   obtaining orders or contracts for services or for the use of facilities for which a
                   consideration will be paid by the client or customer; and
                      '




            (2)    Who is customarily and regularly engaged away from the employer's place or
                   places of business in performing such primary duty.

            According to Torrenegra   v.   Grameen America, Inc., 2017 WL 1401291 at *8 (E.D.N.Y.

 2017), "[t]he outside salesman 'exemption is premised on the belief that exempt employees

 typically earn[] salaries well above the minimum wage and enjoy [] other benefits that set them

 apart from the nonexempt workers entitled to overtime pay." This is especially true where, as in

 Torrenegra, the work is "ill suited to hourly pay and could not easily be transferred to another

 employee once Plaintiff reached a forty hour cap." !d. Unlike salaried work which pays a fixed

 amount per week, a commissioned employee earns compensation based on his efforts and sales,

 and the work is not fungible. According to one OMLO, "[a] commission job it's what you put in



                                                     5
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 9 of 21 PageID #: 673



  is what you get out as far as the income goes" (Exhibit G to Nardo Declaration, Delgado Tr. at

  81).

         There is no dispute that Plaintiffs fit the criteria under 29 C.P.R. § 541.500(a)(i) and (ii).

  They sold financial products to customers and were paid on a commission only basis until January

  2015 (Defendants' Rule 56.1 Statement,�� 9-11, 33, 44). Plaintiffs will claim that they are not

  outside salespersons, contrary to the agreements that they signed, because they do not fall under

  §541.500(a)(2) as they were not "customarily and regularly engaged away from the employer's

 place" of business in performing these duties. As set forth in Hartman v. Prospect Mortgage, LLC,

  11 F.Supp3d 597, 603 (E.D.Va. 2014), "[t]he phrase 'customarily and regularly' is not a majority

 of the time test." In fact, "'[t]he DOL [has] likewise confirmed that selling or sales related activity

 outside the office 'one or two hours a day, one or two times a week' satisfie[s] the test for the

 exemption."' Hartman, at 503, citing, Taylor      v.   Waddell   &   Reed, Inc., 2012 WL 10669, at *3

 (S.D.Cal. Jan 3, 2012). Moreover, "[t]he fact that an employee also performs significant work

 inside the office does not bar the exemption."

         According to the Employment Agreements executed by Plaintiff, and the corresponding

 practice, Defendants never required Plaintiffs to work inside the office and had no set schedules

 (Defendants' Rule 56.1 Statement�� 13-24). Plaintiffs had the entry and alarm codes, and entered

 and left the building as they pleased (Defendants' Rule 56.1 Statement �� 13-15). They chose

 when to come and go to the East Meadow office (Rule 56.1 Statement,�� 13-15). They testified

 that the vast majority of their sales were self-generated through their own efforts, instead of sales

 generated by the company (Defendants' Rule 56.1 Statement �                    30), but one Plaintiff

 disingenuously testified that he engaged in these self-generated sales (rather than company

 provided leads) while "glued to my chair" (Exhibit B to Nardo Declaration, Rakeman Tr. 214).




                                                   6
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 10 of 21 PageID #: 674



         Plaintiffs testified that they were answering phones and engaging clients from their homes,

  at restaurants, while commuting, while rocking their newborns, and while away from the office

  because they had to be available for their client base (Defendants' Rule 56.1 Statement�� 17-24).

  This demonstrates that Plaintiffs were "ill suited for hourly pay." Plaintiffs ran their own mini­

  businesses, soliciting clients from outside sources, conducting business from the office, home,

  outside locations, and from their cellphones (Defendants' Rule 56.1 Statement �� 17-24).

  Plaintiffs testified that they spent 20% of their time outside the office (Defendants' Rule 56.1

  Statement� 16), worked two to two and one half hours at home each day (Defendants' Rule 56.1

  Statement� 17), worked 20 to 25 hours per week at home (Defendants' Rule 56.1 Statement� 18),

  marketed on weekends (Defendants' Rule 56.1 Statement � 19), and two hours a day at home

  (Defendants' Rule 56.1 Statement� 20). Defendants would check their phones and emails from

  wherever they were situated (Defendants' Rule 56.1 Statement�� 21-23).        As set forth above,

  such work could not be easily be transferred to another employee once Plaintiffs "reached a forty

  hour cap." Plaintiffs were what they agreed to be - outside salespersons, exempt from the FLSA

  and NYLL.

         Similar to Torrenegra, the Plaintiffs, "independently solicited new clients on a one-on-one

  basis with only minimal direct supervision. By Plaintiffs own admission, he was not required to

  punch in or out of work and did not have clearly set hours. He was also free to determine where

  to approach potential members." Torrenegra at *8. And in Vasto v. Credico (USA) LLC, 15-CV-

  09298 (PAE)(S.D.N.Y. Oct. 27, 2017) (Dkt. #247, p. 40) (emphasis added), the Plaintiffs also

  "independently solicited new business in the form of new applications for . . . services through

  Assurance Wirelesss. They received a commission-based salary." As further proof of Plaintiffs

  independent solicitation of business outside the workplace, Plaintiffs Rakeman and Sheile actually




                                                  7
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 11 of 21 PageID #: 675



  hired and paid other Plaintiff OMLO's (while they worked for MLD) to provide marketing services

  for them and to handle overflow sales for them. (Defendants' Rule 56.1 Statement �� 29). Aside

  from soliciting clients for mortgages, Plaintiffs Rakeman and Schiele were carrying on their own

  independent businesses, which further indicates that they were independent, outside commissioned

  salespersons.

         Based on this record, no reasonable factfinder could come to any conclusion other than that

  the Plaintiffs, who earned six or seven figures each year, were exempt from the overtime

  requirements of the FLSA as outside salespersons.




                                                 8
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 12 of 21 PageID #: 676



                                              POINT III.

                 PLAINTIFFS WERE EXEMPT AS HIGHLY COMPENSATED
                 EMPLOYEES AND/OR EXECUTIVE EMPLOYEES AFTER
                 THEY RECEIVED SALARIES

         Aside from squarely falling into the outside salesperson exemption, as set forth herein,

  Plaintiffs are also exempt as "highly compensated" employees pursuant to 29 U.S.C. § 213(a)(1).

  Pursuant to 29 § C.P.R. 601, a highly compensated employee has to be paid greater than

  $100,000 (at that time) and "perform[] any one or more of the exempt duties or responsibilities

  of an executive, administrative or professional employee." "A high level of compensation is a

  strong indicator of an employee's exempt status, thus eliminating the need for a detailed analysis

  of the employee's job duties." 29 C.P.R. § 541.601(c). During 2014 and 2014, all the Plaintiffs

  earned more than $100,000 except for Luis Delgado, who earned $62,000 through September 21,

  2015 (Exhibit J to Nardo Declaration, W-2's). Plaintiffs were also paid on a salary basis since

  the salaries noted on the Notice of Acknowledgement and Pay forms exceeded $455 per week

  and the relevant New York State regulations (Defendants' Rule 56.1 Statement � 33).

         Thus, to qualify for the highly compensated exemption, Plaintiffs need only satisfy one of

  the exempt duties tests for a professional, executive, or administrative employee. According to

  29 C.P.R. § 541.202(a),

                 To qualify for the administrative exemption, an employee's
                 primary duty must include the exercise of discretion and
                 independent judgment with respect to matters of significance. In
                 general, the exercise of discretion and independent judgment
                 involves the comparison and the evaluation of possible courses of
                 conduct, and acting or making a decision after the various
                 possibilities have been considered. The term 'matters of
                 significance' refers to the level of importance or consequence of
                 the work performed.




                                                  9
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 13 of 21 PageID #: 677



  Moreover, 29 C.F.R. § 541.202(c) provides that, "The decisions made as a result of the exercise

  of discretion and independent judgment may consist of recommendations for action rather than

  the actual taking of action. The fact that an employee's decision may be subject to review and

  that upon occasion the decisions are revised or reversed after review does not mean that the

  employee is not exercising discretion and independent judgment."

         In the present case, Plaintiffs were required to exercise independent discretion and

  judgment to tailor a menu of financial products to the consumer's lending needs, while

  simultaneously educating the consumer (Defendants' Rule 56.1 Statement ,-r,-r 34-42). There

  were different types of loans (conventional, FHA, or VA), different interest rates (variable or

  fixed), different nominal interest rates depending on how much money the consumer put down,

  and different terms, or durations, for the loans (Defendants' Rule 56.1 Statement ,-r,-r 34-42).

  Based on Plaintiffs' assessment of the consumer's financial picture and needs, Plaintiffs would

  tailor and recommend a financial loan product for each transaction (Defendants' Rule 56.1

  Statement ,-r,-r 34-42). Since these duties constitute an exercise of independent judgment and

  discretion, they fall under the administrative exemption, and no reasonable factfinder can

  conclude anything other than that the Plaintiffs were exempt as highly compensated employees.

         Plaintiffs Rakeman and Schiele also performed additional exempt duties pursuant to the

  Executive Exemption.    An    executive, set forth in 29 U.S.C. §213(a)(l), is an employee who is

  paid on a salary basis and:

                 (2) Whose primary duty is management of the enterprise in which
                 the employee is employed or of a customarily recognized
                 department or subdivision thereof;

                 (3) Who customarily and regularly directs the work of two or more
                 other employees; and




                                                    10
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 14 of 21 PageID #: 678



                 (4) Who has the authority to hire or fire other employees or whose
                 suggestions and recommendations as to the hiring, firing,
                 advancement, promotion or any other change of status of other
                 employees are given particular weight.


  In the course of their duties for MLD, Plaintiffs Rakeman and Schiele referred overflow loans to


  other OMLO's each month (Defendants' Rule 56.1 Statement,� 29), and created or used their


  own separate corporations to pay other OMLO's for marketing services performed for Rakeman


  and Schiele (Defendants' Rule 56.1 Statement� 43). Rakeman and Schiele independently


  engaged these OMLO's and other staff, supervised them, used their work product, and issued


 1099's totaling more than $160,000 in 2014 (Defendants' Rule 56.1 Statement�� 28, 43).


 Consequently, Rakeman and Schiele performed both administrative and executive exempt duties


 for MLD, which doubly qualifies them as exempt highly compensated employees, after they


 began receiving a salary in 2015.


         Plaintiffs claim that they were not paid "on a salary basis" pursuant to 29 C.P.R. §


 541.100. First, the Notice of Pay and Acknowledgement Forms distributed to Plaintiffs in early


 2015 squarely indicate that they were paid on a salary basis exceeding the Federal and NYS


 threshholds (Exhibit M to Nardo Declaration, Notice of Pay and Acknowledgement Forms). As


 set forth in Morano v.llntercontinental Capital Group, Inc., 2012 WL 2952893, at fn. 7,


 (S.D.N.Y. 2012), "the 'salary basis' test, ... consists of 'a requirement that the exempt


 employee receive no less than a specified level of compensation, and a requirement that the


 employee's compensation be paid 'on a salary basis."' In Morano, the OMLO's were paid $628


 every two weeks, as a draw vs. commissions, which could not satisfy the $455 per week


 requirement. In the present case, the OMLO's always received more than $455 per week both as


 a salary (as indicated on the Notice of Acknowledgement and Pay Form) and in the form of


 commissions. This satisfies the "salary basis" test. Finally, the OMLO's were paid on a salary




                                                 11
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 15 of 21 PageID #: 679



  basis because they received a "minimum guarantee plus extras" since their compensation never

  dipped below the required $455 per week. See, 29 C.F.R. § 541.604.

         Consequently, any reasonable factfinder must find that the Plaintiff OMLO's were

  exempt from the FLSA as highly compensated employees based on their administrative and/or

  executive duties, and the fact that they were paid on a salary basis.




                                                  12
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 16 of 21 PageID #: 680



                                             POINT IV.

                PLAINTIFFS WERE PAID COMMISSIONS DUE FOR ALL SALES

         Plaintiffs claim that they are owed commissions for their self-generated sales. Plaintiffs

  provided no evidence that they were underpaid. They proffer rank speculation, without any

  documentation of their own loans and closings. There is no basis to entertain such a claim absent

  documentary evidence.




                                                 13
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 17 of 21 PageID #: 681



                                               POINTY.

                 DEFENDANT LAWRENCE DEAR IS NOT AN EMPLOYER
                 UNDER THE FLSA OR NYLL

         Under the Second Circuit's "economic realities test," an individual cannot be held liable as

  an employer under the FLSA or the NYLL unless he or she possess "control over a company's

  actual 'operations' in a manner that relates to a plaintiffs employment." Irizarry v. Catsimatidis,

  722 F.3d 99, 109 (2d Cir. 2013). Courts in this Circuit therefore first examine "the scope of an

  individual's authority or 'operational control' over a company" Id., at 106. Specifically, the court

  looks for evidence of the individual's "authority over management, supervision and oversight of

  [the company's] affairs in general." Id., at 111. Then, the court examines the four factors set forth

  in Carter v. Dutchess Community College, 735 F.2d 8, 12 (2d. Cir. 1984), to wit, whether the

  alleged employer:

         (1) had the power to hire and fire the employees,

         (2) supervised and controlled employee work schedules or conditions of employment,

         (3) determined the rate and method of payment, and

         (4) maintained employment records.

         All these factors must be considered in light of the totality of the circumstances, keeping

  in mind the "the overarching concern is whether the alleged employer possessed the power to

  control the workers in question." Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999),

  citing, Carter, 735 F.2d at 12). The purpose is to determine whether the alleged employer was the

  driving force behind the operation and whether, in reality, the employees were economically

  dependent upon that particular person. As the Court manifested in Sai Qin Chen v. East Market

  Restaurant, Inc., 2015 WL 5730014, at *7 (S.D.N.Y. 2015), (citing, Irizarry v. Catsimatidas, 722

  F.3d 99 (2d Cir. 2012); Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132 (2d Cir. 1999); Inc/an v.



                                                   14
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 18 of 21 PageID #: 682



  New York Hospitality Group, Inc., 95 F.Supp.3d 490 (S.D.N.Y. 2015); Kim v. Kum Gang, Inc.,

  2015 WL 2222438 (S.D.N.Y. 2015), "[t]he cases in this Circuit dealing with individual liability

  under the FLSA and the Labor Law ordinarily involve allegations that an individual had unilateral

  control over the material aspects of the conditions of employment and was, therefore, an employer

  within the meaning of the FLSA and the Labor Law." Thus, "[w]hen it comes to 'employer' status

  under the FLSA, control is key." Lopez v. Acme American Environmental Co., Inc., 2012 WL

  6062501, at *3 (S.D.N.Y. 2012). Applying this test, no reasonable factfinder could find that

  Defendant Lawrence Dear had sufficient unilateral control over MLD, or its employees, to be held

  individually liable.1

          A.   Lawrence Dear is not an "Employer" under the FLSA or NYLL

          With respect to the four Carter factors, it is undisputed that Lawrence Dear (1) did not hire

  or fire employees, (2) did not set the work schedule of any employee, (3) did not determine the

  rate or method of employees' pay and (4) did not maintain any employment records for MLD.

  Simply put, there is no evidence proffered by Plaintiffs that Defendant Lawrence Dear met any of

  the Carter factors (Defendants' Rule 56.1 Statement,�� 47-50).

          In Salinas v. Starjem Restaurant Corp., 123 F. Supp. 3d 442, 450-51 (S.D.N.Y. 2015), the

  CEO, president, and majority shareholder of the defendant company was found not to be an

  "employer," despite the fact that she was present in the restaurant on a daily basis, gave directions

  to employees, ran the front of the house operations of the restaurant, was involved in hiring certain

  employees and even signed employees' paychecks. Although the authority to sign paychecks is

  often "key" to   a   finding of "employer" status, the court ruled, in this case, that the individual




  1 This is true under both the FLSA and NYLL because "[t]he statutory standard for employer status under

  the NYLL is nearly identical to that of the FLSA." Hart v. Rick's Cabaret Int'l, Inc., 967 F. Supp. 2d
  901, 940 (S.D.N.Y. 2013), citing, 29 U.S.C. § 203(d); N.Y. Lab. Law§ 190(3).


                                                    15
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 19 of 21 PageID #: 683



  defendant's signature of on paychecks was not probative because she was otherwise uninvolved

  in employee compensation, and she only signed the checks because they required the signatures

  of two owners.

         As set forth in Sexton v. American GolfCorp., 2015 WL 5884825, at *6 (E.D.N.Y. 20 15):

                The record clearly shows that Collins was not an 'employer' under
                the FLSA. He did not have the general, overall authority typical of
                an employer. He has no ownership in AGC, reported to a supervisor,
                and was not involved in big picture decisions about how AGC is run.
                (Collins Dep. 14.) The Carter test likewise suggests that he is not an
                'employer.' While Collins was involved in hiring and firing, he did
                not have the sole power to hire or fire employees. (Collins Dep. 16-
                17.) He did not control Sexton's or other employees' work schedules.
                The fact that Collins sometimes told Sexton what to do does not
                make him an employer. See Salinas v. Starjem Rest. Corp., No. 13-
                C V-2992 (AT), 2015 WL 4757618, at *14 (S.D.N.Y. Aug. 12,
                2015 ('an individual does not become an employer merely by
                directing employees to carry out tasks'). Additionally, Collins did
                not determine employees' rate of pay. (Collins Dep. 17.) There is no
                evidence that he was involved in keeping employment records.
                Perhaps most importantly, Collins had no responsibility for Sexton's
                classification as an exempt employee. (Collins Decl. 9.) Considering
                the totality of the circumstances, the record is devoid of evidence
                that Collins was Sexton's employer. Summary judgment is therefore
                granted and the FLSA and NYLL claims against Collins are
                dismissed.

         The record in this case is completely devoid of any evidence whatsoever that could possibly

 support a finding that Defendant Lawrence Dear was an "employer" under the FLSA or NYLL,

 subjecting him to individual liability under the Act. He was not even deposed. No reasonable

 factfinder can find that Defendant Lawrence Dear was an "employer," and is he entitled to

 summary judgment dismissing the claims against him.




                                                 16
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 20 of 21 PageID #: 684



                                     CONCLUSION

        For the reasons set forth above, Defendants' motion for summary judgment must be

 granted, and the case dismissed.

 Dated: Mineola, NY
        December 6, 2019

                                                Respectfully submitted,




                                         By:
                                                {Raymond Nardo, Esq.
                                                129 Third Street
                                                Mineola, NY 11501
                                                (516) 248-2121




                                           17
Case 2:16-cv-00453-ENV-ARL Document 57 Filed 01/28/20 Page 21 of 21 PageID #: 685



                                 CERTIFICATE OF SERVICE

 I certify that on December 6, 2019, I, Raymond Nardo, served by:

 _   mailed, first class                 return receipt requested

     overnite mailed                     faxed

 XX Email                            _by ECF

 the enclosed:

 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS' MOTION FOR
 SUMMARY JUDGMENT PURUSANT TO RULE 56


 TO:

 Justin Reilly, Esq.
 Neil H. Greenberg & Associates, P.C.
 4242 Merrick Road
 Massapequa, NY 117 58
 justin@nhglaw.com




                                               18
